Title: To George Washington from Major General William Heath, 17 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Ridgfield [Conn.]July 17th 1779 11 oClock A.M.
        
        I am Just honored with your two favors of yesterday which came to hand within an hour of each other as Soon as the advance Pickets can be Called in the Division will begin their March for Pecks kill.
        I most heartily Congratulate your Excellency on the Success of the American arms in the reduction of Stony Point—with so little loss, hope this is an Omen of future Success, I have Sent Expresses for Glovers Brigade at New Haven and the Detachments of Parsons at Sta[m]ford to follow the Division with all Possible dispatch. I have the honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      